Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-10 and 15-20, the prior art fails to teach the combination of limitations of: obtaining a second contribution of a second processing variable to the metrology data, the second contribution not modeled to the metrology data of the pattern and extracted, separately from other contributions of other processing variables to metrology data, from actual measured values of the metrology data; and obtaining estimated, simulated metrology data by combining the first contribution and the second contribution, in combination with other limitations as recited in independent claims 1 and 15.
Regarding claims 11-14 and 21, the prior art fails to teach the combination of limitations of: computing a value of a first variable of the pattern of, or for, a substrate processed by a patterning process by combining a fingerprint of the first variable on the substrate, the fingerprint derived from the first contribution of the processing variable to metrology data pertaining to the pattern and a second contribution of a processing variable to metrology data pertaining to the pattern, the second contribution not modeled to metrology data pertaining to the pattern and extracted, separately from other contributions of other processing variables to metrology data, from actual measured values of the metrology data, and a certain value of the first variable; and determining, by a second computer model, a value of a second variable of the pattern based at least in part on the computed value of the first variable, in combination with other limitations as recited in independent claims 11 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090. The examiner can normally be reached M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
27 August 2022




/ARIC LIN/Examiner, Art Unit 2851                                                                                                                                                                                                        



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851